Ehrlich, Oh. J.
The defendant having parted with sixty dollars in violation of the injunction order, was subject to a fine for this amount. But beyond this, the order made below was unauthorized.
The defendant did not have a family depending on him for support, within the meaning of the statutory provision exempting earnings of a judgment debtor, and that ferture of the case requires no serious consideration.
There was nothing in the case warranting a higher fine than the sixty dollars wrongfully parted with to the prejudice of the judgment creditor.
The provision requiring the debtor to obtain a reassignment of the rights transferred to his son was unauthorized.
The transfer had been made prior to the recovery of the judgment, and could be attacked by a creditor’s bill only.
It follows that the order appealed from must be modified ' by reducing the fine to sixty dollars, and by eliminating the part in respect to the reassignment, and, as modified, the order must be affirmed, without costs. See opinion in Loedeke v, Coursen, ante, page 559.
Newburger, J., concurs.
Ordered accordingly.